TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00149-CV



                       Jack in the Box Eastern Division, L.P., Appellants

                                                   v.

                       SPC Jack, Ltd. and SPC Jack GP, LLC, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
         NO. GN303932, HONORABLE PETER M. LOWRY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant, Jack in the Box Eastern Division, L.P., has filed an unopposed motion to

abate this appeal, representing that the parties have agreed in principle to a resolution of the case and

that they are finalizing settlement. Appellant filed this motion on June 16, 2005, the day before its

extended brief deadline. Appellant states that it anticipates completion of the settlement process by

June 30, 2005. We grant the motion and abate this appeal. The parties shall file a letter on or before

August 1, 2005 informing this Court of the status of the case.




                                                Bob Pemberton, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Filed: June 28, 2005

Do Not Publish